Citation Nr: 0708783	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-14 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer for accrued 
benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957, and from October 1958 to September 1982.  He died in 
December 2001.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO granted entitlement to 
Dependency and Indemnity Compensation (DIC) based on the 
cause of the veteran's death, but denied entitlement to 
accrued benefits based on a claim of service connection 
pending at the time of the veteran's death.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the Vietnam 
War.

2.  The veteran developed lung cancer more than 30 years 
after the end of his service in Vietnam.

3.  In July 2001, the RO received the veteran's claim for 
service connection for lung cancer.

4.  The veteran died in December 2001.




CONCLUSIONS OF LAW

1.  At the time of his death, the veteran was not entitled to 
compensation benefits based on his claim of service 
connection for lung cancer.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).

2.  The criteria for entitlement of the appellant to accrued 
disability compensation based on the veteran's pending claim 
of service connection for lung cancer have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the claimant is 
provided a meaningful opportunity to participate in the 
processing of his or her claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the appellant a VCAA notice in 
March 2002.  That notice informed the appellant of the type 
of information and evidence that was needed to substantiate 
her claim of entitlement to accrued disability compensation 
based on the veteran's claim for service connection for lung 
cancer.  The March 2002 notice did not inform the appellant 
of the type of evidence necessary to establish a disability 
rating for the veteran's lung cancer or an effective date for 
service connection for his lung cancer.  Despite the 
inadequacy of the VCAA notice as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision in her claim for accrued 
benefits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  In view of the Board's 
determination that entitlement to accrued benefits is not 
warranted, questions as to the notice regarding assignment of 
a rating and an effective date are rendered moot.

The Board is also satisfied that all assistance required by 
VCAA has been made available to the appellant.  Moreover, as 
more particularly explained, an accrued benefit claim is a 
special type of claim in which evidence to be considered is 
generally limited to that of record at the time of the 
veteran's death.  

Entitlement to Accrued Disability Compensation

In July 2001, the RO received the veteran's claim for service 
connection for lung cancer.  The veteran contended that his 
lung cancer was related to exposure during service to Agent 
Orange.  The veteran died in December 2001 before the RO 
adjudicated the veteran's claim.  In January 2002, the 
appellant submitted a claim for death benefits.  She 
contended that the veteran's lung cancer caused his death and 
was service connected.  She sought DIC based on service 
connection of the cause of his death, and accrued benefits 
based on his July 2001 claim for service connection and 
disability compensation for lung cancer.  In a May 2002 
rating decision, the RO granted service connection for lung 
cancer as the cause of the veteran's death, but denied 
entitlement to accrued benefits.

Certain accrued benefits may be paid, upon the death of a 
beneficiary, to certain survivors, including the veteran's 
spouse.  The accrued benefits that may be paid are the 
benefits to which the veteran was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid for a 
period not to exceed two years.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific 
diseases, including cancer of the lung, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  A veteran who served on active duty in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Records in the claims file show that the veteran was 
diagnosed with lung cancer in 2001, and that lung cancer was 
the cause of his death in December 2001.  There is evidence 
that the veteran had service in Vietnam during the relevant 
period.  Specifically, a service medical record shows that 
the veteran received treatment for bronchitis at a dispensary 
at the Bien Hoa Airbase in Vietnam in August 1969.  
Therefore, the veteran is presumed to have been exposed to an 
herbicide agent during service.

The terms of the presumption of service connection for lung 
cancer in a veteran exposed to herbicides changed after the 
veteran filed his claim.  Under the version of 38 C.F.R. 
§ 3.307 as in effect at the time of the veteran's death, 
respiratory cancers were presumed to be service connected if 
the cancer became manifest to a degree of 10 percent 
disabling or more within 30 years after the last date on 
which the veteran was exposed to an herbicide during service.  
38 C.F.R. § 3.307(a)(6)(ii) (2002).  In 2003, that provision 
was revised such that service connection for respiratory 
cancers is presumed if it becomes manifest to a degree of 10 
percent disabling or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii) (2006).  The revised version of 
that regulation is applicable from January 1, 2002.  68 Fed. 
Reg. 34,541 (June 10, 2003

The veteran had service in Vietnam in 1969.  However, his 
lung cancer was not manifested until 2001, more than 30 years 
after the last date on which he was exposed to a herbicide.  
In considering the appellant's accrued benefits claim, the 
Board must look to whether the veteran was entitled to 
service connection at the time of his death.  Although the 
law changed shortly after his death which would have allowed 
a favorable determination on the veteran's own service 
connection claim, the fact that he died prior to the change 
in law means that he was not entitled to service connection 
at the time of his death.  

The veteran's service connection claim did not survive his 
death.  Instead, the appellant as his surviving spouse is 
afforded an accrued benefit claim which is derivative of the 
veteran's pending claim.  However, the essential question is 
whether or not the veteran was entitled to service connection 
at the time of his death based on the evidence of record at 
the time of his death and based on the law in effect at the 
time of his death.  The circumstances of this case are 
unfortunate and the Board observes that the RO undertook 
various actions to determine if the veteran's lung cancer may 
have been manifested prior to the 30 year period which was in 
effect at the time of his death.  Unfortunately, the 
preponderance of the evidence is against entitlement to 
disability compensation on an accrued basis for the veteran's 
lung cancer.  

	
ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


